Citation Nr: 0832868	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  03-05 587A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of 
shrapnel wound to the right foot.

2. Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of 
shrapnel wound to the left leg.

3. Whether new and material evidence has been received to 
reopen a claim of service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who had recognized Philippine 
Guerilla active service from March 1945 to December 1945.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Manila RO.  In June 2006, the Board remanded the case to 
schedule the veteran for a videoconference hearing.  He did 
not report for the scheduled hearing.  In March 2007 and 
February 2008, the Board remanded the case to cure procedural 
deficiencies.

Initially, the Board notes that the veteran's claim was 
originally denied by a December 1984 rating decision.  A 
November 1985 Board decision upheld this denial.  In October 
1994, the veteran sought to reopen his claims; a November 
1995 rating decision declined to reopen the veteran's claims 
of service connection for residuals of shrapnel wound right 
foot and left leg, and for arthritis.  The veteran initiated 
an appeal of this decision and in October 1996 the RO issued 
a statement of the case (SOC).  In December 1996, VA timely 
received a letter from the veteran indicating that the letter 
was his appeal.  The RO did not act on this letter and the 
case was never certified to the Board for adjudication.  
Hence, the appeal remained pending in appellate status and 
the November 1995 rating decision did not become final.  As a 
result, the Board must determine whether new and material 
evidence has been received from the November 1985 Board 
decision, as it is the last prior final denial of these 
claims.  The veteran is not prejudiced by the Board 
considering the November 1985 Board decision as the last 
prior final denial as it provides him with a broader scope of 
review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2007).

The matters of entitlement to service connection for 
residuals of shrapnel wound, right foot and left leg, and for 
arthritis based on a de novo review are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if any action on his part is 
required.
FINDINGS OF FACT

1. A final Board decision in November 1985 denied service 
connection for residuals of shrapnel wound, right foot, 
shrapnel wound, left leg, and arthritis essentially on the 
basis that such disabilities were not related to service.

2. Evidence received since the November 1985 Board decision 
bears directly and substantially upon the matters of service 
connection for residuals of shrapnel wound, right foot, 
residuals of shrapnel wound, left leg, and arthritis, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claims. 


CONCLUSION OF LAW

Evidence received since the November 1985 Board decision is 
new and material, and the claims of service connection for 
residuals of shrapnel wound, right foot, residuals of 
shrapnel wound, left leg, and arthritis may be reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (effective for claims to reopen filed prior to August 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claims.

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing is harmless.  Any 
insufficiency regarding notice content will be addressed in 
the remand portion of this decision.

B.	Legal Criteria, Factual Background, and Analysis

As previously noted, a December 1984 rating decision 
originally denied the veteran's claims.  A November 1985 
Board decision also denied the claims.  The Board's decision 
is final.  38 U.S.C.A. § 7104.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently held that the term "factual basis" is defined as 
the veteran's underlying disease or injury, rather than as 
symptoms of that disease or injury.  Boggs v. Peake, 520 F.3d 
1330, 1335 (Fed. Cir. 2008).  Claims based on distinctly 
diagnosed diseases or injuries must be considered as separate 
and distinct claims.  Id. at 1337. The Board notes that the 
claims previously denied and the current claims to reopen are 
based on the same factual basis as they are claims involving 
shell fragment wounds to the right foot and left leg and 
arthritis.  Id. at 1335, 1337.

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Here, the petition to reopen was filed before that date.  
Hence, the new 38 C.F.R. § 3.156(a) does not apply.]

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Evidence of record in November 1985 included the veteran's 
Affidavit for Philippine Army Personnel in which he reported 
that he did not receive any wounds or illnesses during his 
recognized service.

A September 1945 medical certificate from Battalion Surgeon 
R. A. states that he treated the veteran for shrapnel wounds 
and arthritis during the operation of the battalion against 
the Japanese at Klaja Valley, Cotobato on or about September 
5, 1945.  This certificate indicates the veteran was treated 
for a left leg wound with triangular size shrapnel extracted 
and a wound one inch in diameter and half an inch deep; a 
right sided foot metacarpal wound three fourths of an inch 
deep with shrapnel extracted; and lower extremity arthritis 
of the joints. 

A December 1945 joint affidavit from lay witnesses M. R. and 
P. C. states that they knew and served with the veteran and 
that in August 1945 several members of their platoon became 
sick with rheumatic arthritis because during their travels 
their lower extremities were in the water and upper bodies 
were sweating.  They reported that they knew the veteran was 
hit by shrapnel on his left leg and right side of his right 
foot and that he was treated by R. A.; they knew this 
information because they served with him in the same unit 
until his discharge.

July 1980 to February 1981 private treatment records from 
Veterans Memorial Medical Center show the veteran was treated 
for osteoarthritis.  

A November 1984 record from the service department shows that 
the veteran was present with his unit, the Medical Company of 
the 105th Regiment, 10th Military District, at Daliao, Davao 
from August to December 1945; there were no records of the 
alleged wounds.  This record also indicates that M. R. and 
P. C did not appear in any reconstructed guerilla roster and 
that R. A. was present with his unit, Headquarters of the 
108th Regiment of the 10th Military District, at Daliao, Davao 
from August 22, 1945 to September 10, 1945.

An April 1985 medical certificate from the Philippine 
Ministry of Health states that the veteran sustained shrapnel 
wounds on both lower extremities associated with constant 
numbness and pain during service and that he continued to 
receive treatment for this and for arthritis.

In a statement received in May 1985 the veteran reported that 
he forgot to mention his wounds when he was processed out of 
service and completed the Affidavit for Philippine Army 
Personnel, because he was in a hurry to go back to civilian 
life.  He also alleged that it was a practical theory that 
rust from shrapnel wounds would eat away at the body and 
would cause numbness where the shrapnel was removed.  He 
stated that he incurred arthritis in his lower extremities 
while wading in swamps and other moving bodies of water 
because his upper body was exposed to the heat and sweat, 
while his lower body was exposed to cold and wet in the 
water.  He claimed these uneven temperatures caused arthritis 
to develop.

Evidence received since the November 1985 Board decision 
includes a March 1994 medical certificate from Dr. P. S. that 
states the following:  "This is to certify that [the 
veteran] who allegedly stated he is a World War II veteran 
has been admitted for treatment as Outpatient for his 
complaint of . . . arthriti[s] lower extremities and right 
hand as a result of sh[ra]pnel wound-trauma he got while in 
the service with the US Army."

The evidence noted above is "new" because it was not 
previously of record.  It is also material because it bears 
directly and substantially upon the matter of whether there 
is a nexus between the veteran's service and his current 
disabilities.  Dr. P. S.'s letter indicates that his current 
arthritis may be related to service to include shrapnel 
wounds incurred during service.  This opinion appears to be 
mainly based on history provided by the veteran.  However, 
Dr. P. S. treated and examined the veteran and had the 
knowledge and skill to reach a medical opinion regarding the 
etiology of his disabilities.  See Guerriri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Paller v. Principi, 3 Vet. 
App. 535, 538 (1992).  While the Board is not compelled to 
accept this opinion as competent and credible upon de novo 
review (when it can assess the credibility and weight of all 
of the evidence), it must presume its credibility and 
competence when deciding whether to reopen the case.  
Guerriri, 4 Vet. App. at 471; Fortuck, 17 Vet. App. at 179-
80; Justus, 3 Vet. App. at 513.  When considered with the 
evidence of record prior to the November 1985 Board decision, 
the evidence is new and material, and the claims seeking 
service connection for residuals of shrapnel wound to the 
right foot, residuals of shrapnel wound to the left leg, and 
arthritis may be reopened.


ORDER

The appeals to reopen claims of service connection for 
residuals of shrapnel wounds to the right foot, residuals of 
shrapnel wounds to the left leg, and for arthritis are 
granted.


REMAND

As noted above, the March 1994 medical certificate from Dr. 
P. S. appears to be based on the veteran's history.  While 
there are no contrary opinions of record, this opinion is 
inadequate to make a conclusive determination regarding the 
issues of service connection since it is not stated in 
language of sufficient probability (i.e. at least as likely 
as not) and does not appear to be based on a review of the 
veteran's claims file.  Consequently, a VA opinion is 
indicated.

The record shows the veteran has diagnoses of generalized 
osteoarthritis and arthritis of both knees.  The veteran has 
also alleged that he experiences numbness and pain in his 
legs.  Hence, the examination should determine whether the 
veteran has any other lower extremity disabilities.

Additionally, in February 1986, the veteran submitted a lay 
statement from P. A. S. who stated that he served with the 
veteran and was aware that he was hurt during service.  The 
RO has not completed development to determine whether this 
lay witness appears in any reconstructed guerilla rosters or 
was in the veteran's unit.  Hence, such development should be 
completed on remand.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	The RO should undertake development to 
determine whether lay witness P. A. S. is 
on any reconstructed guerilla rosters and 
whether he was in the veteran's unit on or 
about September 1945.  

2.	The RO should then arrange for the 
veteran to be scheduled for a VA 
orthopedic examination to evaluate the 
nature and etiology of any residuals of 
shrapnel wounds to the right foot or left 
leg and arthritis.  Physical examination 
and any suggested testing must be 
completed and the examiner should provide 
diagnoses of any current lower extremity 
disabilities.  The examiner should also 
comment on whether there is any scarring 
residuals of shrapnel wounds to the left 
leg and right foot, and, if so, the extent 
and nature of such scarring.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
explain the rationale for all opinions 
provided.  
The examiner is asked to provide an 
opinion on the following question:  Is it 
at least as likely as not (a 50% or 
greater probability) that any of the 
veteran's current lower extremity 
disabilities (to include generalized 
osteoarthritis and bilateral knee 
arthritis) are related to shrapnel wounds 
to the right foot or left leg or to any 
other event or injury incurred during 
service?

3.	The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


